DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Jan 17, 2022 has been entered.

Response to Arguments
2.	This action is response to applicant’s communication filed on 01/17/2022.
	Based on applicant’s request, ODP rejection has been held in abeyance. 
Based on new ground of rejection, applicant’s arguments regarding amended claims are moot. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 2, 9, 10, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 6,697,383, hereinafter Li) in view of Talley JR. et al. (US 2007/0081471, hereinafter Talley) and further in view of Branson et al. (US 2014/0237134, hereinafter Branson).
Regarding claim 1, Li discloses receiving an expected pattern data set including information indicative of a specified pattern of data transmission performance variance in aTCP/IP data stream (Col. 3; 15-20; expected pattern/bytes; Col. 4; lines 44-46; TCP/IP traffic);
receiving a networking traffic data stream comprising a plurality of TCP/IP data streams (col. 6; lines 59-64; multiple data streams wherein the traffic can be TCP/IP- Col. 4; lines 33-46), where each TCP/IP data stream of the plurality of TCP/IP data streams has a corresponding pattern of data transmission performance variance (Col. 10; lines 42-45; each stream has a specific pattern);
for each networking trafficTCP/IP data stream of the plurality of networking traffic data streams, comparing the corresponding pattern of data transmission performance variance against the expected pattern data set (Col. 5; lines 24-30; Col. 3; lines 17-20; comparing each stream with the expected pattern for that stream);
identifying a subset of one or moreTCP/IP data stream(s) from within the networking traffic data stream based, at least in part, on the comparison of the corresponding patterns of data transmission performance variance of the TCP/IP data streams against the expected pattern data set (Col. 9; lines 60-67; comparing the stream patterns with the expected pattern and select the stream that matches the expected pattern).
Li does not explicitly disclose that the networking traffic data stream includes the TCP/IP data stream; filtering the subset of one or more networking trafficTCP/IP data stream(s).
In an analogous art, Talley discloses that the networking traffic data stream includes the TCP/IP data stream (para 0015; 0018;  0021; and 0026-0027; receiving multiple data streams and 
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Li’s method and system by adding Talley's limitation in order to classify the packets based on the traffic/quality type of different streams.
Li/Talley does not explicitly disclose that the specified pattern of the data transmission performance variance being associated with transmitting of data over the TCP/IP data stream.
In an analogous art, Branson discloses that the specified pattern of the data transmission performance variance being associated with transmitting of data over the TCP/IP data stream (para 0041; 0046;  0051; 0057; analyzing data streams for delay pattern and analyzing performance factors). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Li/Talley’s method and system by adding Branson's limitation in order to improve the quality of a communication system by analyzing the streaming data with a predetermined threshold.
Regarding claim 9, Li discloses a computer program product comprising”
a machine readable storage device (Col. 10; lines 27-28; memory); and computer code stored on the machine readable storage device, with the computer code including instructions for causing a processor(s) set to perform method steps of claim 1 (Col. 10; lines 25-30; software program stored in memory executed by a processor/hardware to perform the method steps). 
Regarding claim 15, Li discloses a computer system (CS) comprising: a processor(s) set; a machine readable storage device (Col. 10; lines 27-28; memory); and computer code stored on the machine readable storage device, with the computer code including instructions for causing the 
Regarding claims 2, 10 and 16, Li discloses wherein each member of the subset has a pattern of data transmission performance variance that matches the expected pattern of data transmission performance variance data set (Col. 5; lines 24-30; Col. 3; lines 17-20; comparing each stream with the expected/stored pattern for that stream and the result can be matched pattern or deviated pattern).

4.	Claims 3, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Li/Talley/Branson in view of Hsin et al. (US 2011/0019556, hereinafter Hsin).
	Regarding claims 3, 11, and 17, Li/Talley/Branson does not explicitly disclose that wherein the performance variance is a lag.
In an analogous art, Hsin discloses that wherein the performance variance is a lag (para 0034 and 0050; delay). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Li/Talley/Branson’s method and system by adding Hsin's limitation in order to classify the packets based on the traffic/quality type of different streams.

5.	Claims 4, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Li/Talley/Branson, and further in view of Waltermann et al. (US 2009/0245111, hereinafter Waltermann).
	Regarding claims 4, 12 and 18, Li/Talley/Branson does not expclitly discose wherein the performance variance is a variance in TCP/IP packet latency over time implemented through operating system commands.
.

6.	Claims 5, 6, 8, 13, 14, 19, and 20  are rejected under 35 U.S.C. 103 as being unpatentable over Li/Talley/Branson, and further in view of Schuehler et al. (US 2004/0049596, hereinafter Schuehler).
Regarding claims 5, 13 and 19, Li/Talley/Branson does not explicitly disclose wherein filtering the subset further comprises: allowing throughput of the subset of one or more TCP/IP data stream(s) through a network traffic gateway.
In an analogous art, Schuehler disclose wherein filtering the subset further comprises: allowing throughput of the subset of one or more TCP/IP data stream(s) through a network traffic gateway (para 0112). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Li/Talley/Branson’s method and system by adding Schuehler’s limitation in order to control traffic in a communication system.
Regarding claims 6, 14, and 20, Li/Talley/Branson does not explicitly blocking the subset of one or more TCP/IP data stream(s) from passing through a network traffic gateway.
In an analogous art, Schuehler discloses blocking the subset of one or more TCP/IP  data stream(s) from passing through a network traffic gateway (Para 0006-0007). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Lee/Talley/Branson’s method and system by adding Schuehler’s limitation in order to control traffic in a communication system.

In an analogous art, Schuehler discloses wherein the pattern of data transmission performance variance is introduced to a TCP/IP data stream by adding a time delay to data packets being transmitted for the given networking data stream (Para 0157). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Sum/Hsin/Branson’s method and system by adding Schuehler’s limitation for proposed monitoring of the system.

7.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Li/Talley/Branson in view of Salgado et al. (US 2010/0103830, hereinafter Salgado).
	Regarding claim 7, Li/Talley/Branson does not explicitly disclose wherein the pattern of data transmission performance variance is introduced to a given networking data stream by modifying a sliding window size in a TCP/IP address header for the given networking data stream.
	In an analogous art, Salgado discloses wherein the pattern of data transmission performance variance is introduced to a given networking data stream by modifying a sliding window size in a TCP/IP address header for the given networking data stream(Para 0013). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Li/Talley/Branson’s method and system by adding Salgado’s limitation for providing the integrity of a set of data packets.


Conclusion	
                        8.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMINA CHOUDHRY whose telephone number is (571)270-7102.  The examiner can normally be reached on Monday to Thursday (7:30 a.m. to 5.00p.m.).
                                    If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAMINA F CHOUDHRY/Primary Examiner, Art Unit 2462